DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 8/27/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 8/27/2020 is acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 13, the propulsion assemblies are claimed to include omnidirectional vectoring.  The disclosure does not appear to describe this capacity or how it is capable in a manner consistent with enabling one of ordinary skill in the art to produce this aircraft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moshe et al. (U.S. Patent Application Publication 2017/0283052).

In regards to claim 1, Moshe et al (henceforth referred to as Moshe) disclose an aircraft having multiple wing planforms, the aircraft comprising:
an airframe having first and second half-wings with first and second pylons extending therebetween.  As illustrated in figures 18-20, the aircraft of Moshe includes two “pylons” extending from a fuselage to two wings (items 1820);
a distributed thrust array attached to the airframe, the thrust array including a first plurality of propulsion assemblies coupled to the first half-wing and a second plurality of propulsion assemblies coupled to the second half-wing (see thrust array figures 18-20); and
a flight control system coupled to the airframe, the flight control system configured to independently control each of the propulsion assemblies and control conversions between the wing planforms.  Moshe teaches embodiments of control mechanisms integrated with a controlling system;
wherein, the aircraft is configured to convert between thrust-bome lift in a VTOL orientation and wing-borne lift in a forward flight orientation; and
wherein, the aircraft is configured to convert between a biplane configuration and a monoplane configuration in the forward flight orientation.  Moshe teaches VTOL flight in the bi-plane configuration and forward flight when the wings are in-line.

In regards to claim 2, Moshe discloses that each of the pylons is pivotably coupled between the first half-wing and the second half-wing.  The pylons are coupled to the fuselage “between” the two wings.

In regards to claim 3, Moshe discloses that in the forward flight orientation, the first half-wing is an upper half-wing and the second half-wings is a lower half-wing (see aircraft in bi-plane and in-line wing configurations.

In regards to claim 4, Moshe discloses that the upper half-wing has a low wing configuration with the first plurality of propulsion assemblies and the lower half-wing has a high wing configuration with the second plurality of propulsion assemblies (see figure 18).

In regards to claim 5, Moshe discloses that each of the half-wings has two wingtips and wherein each of the propulsion assemblies is a wingtip mounted propulsion assembly.  The two wings each have two wingtips with at least two mounted propulsion assemblies (see figure 18).

In regards to claim 6, Moshe discloses that the first plurality of propulsion assemblies further comprises two propulsion assemblies and wherein the second plurality of propulsion assemblies further comprises two propulsion assemblies.  The two wings each have two wingtips with at least two mounted propulsion assemblies (see figure 18).

In regards to claim 7, Moshe discloses that the aircraft has a multicopter configuration in the VTOL orientation.  Note the multiple rotor array of figure 18.

In regards to claim 8, Moshe discloses that the aircraft has a quadcopter configuration in the VTOL orientation.  Note four rotors in figure 18.

In regards to claim 9, Moshe discloses that in the biplane configuration, the thrust array forms a two-dimensional thrust array (see figure 18).

In regards to claim 10, Moshe discloses that in the monoplane configuration, the thrust array forms a one-dimensional thrust array (see figure 20).

In regards to claim 11, Moshe discloses that each of the propulsion assemblies is a non-thrust vectoring propulsion assembly.  The propulsion assemblies do not vector thrust.

In regards to claim 12, Moshe discloses that each of the propulsion assemblies is a unidirectional thrust vectoring propulsion assembly.  In Moshe, the propulsion assemblies are unidirectional.

In regards to claim 14, Moshe discloses that the flight control system is configured to convert the aircraft between the biplane configuration and the monoplane configuration during forward flight.  The control system in the Moshe aircraft converts the airframe during flight.

In regards to claim 17, Moshe discloses a pod assembly coupled to the airframe (item 1830).

In regards to claim 18, Moshe discloses a pod assembly coupled between the first and second pylons (see figures).

In regards to claim 19, Moshe discloses a pod assembly coupled between the first and second half-wings (see figures). 

In regards to claim 20, Moshe discloses an aircraft having multiple wing planforms, the aircraft comprising:
an airframe having first and second half-wings with first and second pylons extending therebetween.  As shown in figures 18-20, the aircraft of Moshe includes two pylons extending between two wings;
a distributed thrust array attached to the airframe, the thrust array including two propulsion assemblies coupled to the first half-wing and two propulsion assemblies coupled to the second half-wing.  Note two propulsion assemblies on each wing; and
a flight control system coupled to the airframe, the flight control system configured to independently control each of the propulsion assemblies.  Moshe teaches control of the aircraft configuration mechanism and the propulsion assemblies;
wherein, the aircraft is configured to convert between thrust-born lift in a VTOL orientation and wing-borne lift in a forward flight orientation.  Moshe illustrates VTOL configuration and wing generated lift configuration (see figures);
wherein, in the VTOL orientation, the distributed thrust array has a quadcopter configuration (see figure 18);
wherein, in the forward flight orientation, the first and second half-wings have a biplane configuration in a first planform with the thrust array configured as a two-dimensional thrust array (see figure 20);
wherein, in the forward flight orientation, the first and second half-wings have a monoplane configuration in a second planform with the thrust array configured as a one-dimensional thrust array (see figure 20); and
wherein, the flight control system is configured to convert the first and second half-wings between the first and second planforms during forward flight.  The control system in the Moshe aircraft converts the airframe during flight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al. (U.S. Patent Application Publication 2017/0283052) in view of Gaffney et al. (U.S. Patent 10,814,973).

In regards to claims 15 and 16, Moshe fails to explicitly disclose that the flight control system is configured for remote flight control and/or autonomous flight control.  However, Gaffney et al (henceforth referred to as Gaffney) teaches a reconfigurable UAV with a remote or autonomous control system (col. 13, lines 22-25) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide either remote or autonomous control of the Moshe aircraft as taught by Gaffney, to allow for a more versatile aircraft.

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641